Citation Nr: 1536596	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-18 017	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for congestive heart failure (CHF).

2.  Entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder with mixed anxiety and depressed mood.

3.  Entitlement to service connection for peptic ulcer disorder (PUD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from November 2006, July 2007 and September 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The November 2006 and July 2007 rating decisions, in pertinent part, denied service connection for CHF.  In April 2014, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is associated with the record.  During the hearing the Veteran requested, and was granted, 
a 30-day stay allowing the submission of additional evidence, some of which since has been received.  In January 2015 the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration.

Meanwhile, the intervening September 2014 rating decision also at issue additionally denied service connection for adjustment disorder with mixed anxiety and depressed mood, claimed as a generic mental condition, and a claim for PUD.  Regarding the former, the Board has recharacterized this claim to encompass any mental disorder, so inclusive of but not limited to adjustment disorder with mixed anxiety and depressed mood, because the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the Court explained that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim."  In both Brokowski and Clemons, the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses or how a condition is labeled.  See also Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

The Veteran filed a timely April 2015 Notice of Disagreement (NOD) with the September 2014 rating decision denying this claim, also his claim for PUD.  He has not been provided a Statement of the Case (SOC), however, concerning the denial of these additional claims or given opportunity in response to additionally file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board.  See 38 C.F.R. § 20.200 (an appeal to the Board consists of a timely filed NOD in writing and, after receipt of an SOC, a timely filed Substantive Appeal).  According to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the appropriate disposition in this circumstance is to remand, rather than merely refer, these claims to the AOJ.  But the Board, instead, is going ahead and deciding the claim of entitlement to service connection for CHF.



FINDING OF FACT

The Veteran's CHF has not been attributed to his military service and the most competent and credible (therefore most probative) evidence of record shows it did not develop within the first year following his military service, or even for many ensuing years.


CONCLUSION OF LAW

The Veteran has not shown that his CHF is attributable to a disease or an injury incurred in or aggravated by his service or that it may be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA was codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159.  

To satisfy its duty to notify, upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of the:  1) information and evidence that is necessary to substantiate the claim; 2) information and evidence that VA will obtain; and 3) information and evidence he is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).


When the claim is for service connection, this notice should address all five elements of the claim:  1) Veteran status; 2) existence of disability; 3) a connection between the Veteran's service and the disability; but also the "downstream" 4) degree of disability, i.e., disability rating; and 5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Also, ideally, this notice should precede the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (Pelegrini II).  If, however, for whatever reason it did not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing all necessary VCAA notice and then readjudicating the claim - including in an SOC or Supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The United States Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Veteran was provided VCAA notice letters in August 2006 and May 2007 containing all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess, and prior to the initial adjudication of the claim in November 2006 and July 2007, respectively, so in the preferred sequence according to the holding in Pelegrini.  Thus, the duty to notify has been met.


To satisfy its duty to assist, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes assisting him in the procurement of his service treatment records (STRs), also the records of his relevant evaluation and treatment since service, whether from VA or private providers, and obtaining necessary medical examinations and opinions.  Id.  In disability compensation 
(service-connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but there is (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Court has clarified that the third element of McLendon establishes a "low threshold" and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus, but that is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate the current disability may be associated with service.  When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.).


This duty to assist also has been met.  In satisfying this additional obligation, the Veteran's STRs were obtained, as were his post-service VA and private treatment records.  Some private records, however, are unavailable.  In a May 2007 letter VA requested records from Dr. R.J.B. for treatment the Veteran received for CHF and a heart condition starting January 1976 to the present.  There was no response to that request.  During his April 2014 Travel Board hearing the Veteran related that Dr. R.J.B. was no longer practicing medicine, but that he would attempt to contact him nevertheless to try and obtain his records of this additional evaluation and treatment.  To this end, the Veteran requested and was granted a 
30-day abeyance to allow him time to attempt to contact Dr. R.J.B. to obtain these additional records.  The 30 days has expired and the Veteran has not submitted medical evidence from Dr. R.J.B or requested more time to try and obtain this additional evidence.  Moreover, in May 2007, VA also requested records from Kelsey Seybold Clinic for treatment the Veteran reportedly had received for CHF starting in January 1985 but there was no response to that request either.

Still further, as a result of the Board remanding this claim in January 2015, the AOJ (in May and June 2015) requested the Veteran's private treatment records from St. Luke's Hospital and Kelsey-Seybold Clinic.  While the records were obtained and associated with the file the earliest cardiac-related data found in these records is in July 1994 when the Veteran had cardiac catheterization and severe LV [left ventricle] dysfunction (he had alleged treatment as early as 1983/1985).  The Board finds that reasonable efforts to assist him in obtaining this evidence have been made.  Also, as a result of the Board's remand of the claim, the Social Security Administration (SSA) responded to the AOJ's request for records that it could not send medical records because such records do not exist and further efforts to obtain them will be futile.  Thus, there has been compliance, certainly substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board realizes the Veteran has not been accorded a VA examination pertinent to his claim for service connection for CHF, but finds that an examination for the purpose of obtaining a nexus opinion is not needed.  There is no medical evidence this claimed heart disorder emanates from his service or was shown during the pertinent presumptive period.  Consequently, he has not presented evidence indicating a nexus between any current condition involving his heart and service.  Accordingly, the Board finds that an etiology opinion is not "necessary" to deciding this claim.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As for the Veteran's Travel Board hearing, the undersigned advised him of the bases of the denial of his claim and what was still needed to substantiate this claim for service connection.  His testimony reflects that he was aware of what was needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  A deficiency in the conducting of the hearing is not alleged.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the presiding hearing officer's or judge's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer or judge must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding hearing officer or judge must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  Here, to this end, the presiding VLJ - the undersigned - sought to identify evidence that might have tended to substantiate the Veteran's claim.  Moreover, as already alluded to, the Board held the record open for an additional 30 days following the hearing to allow the Veteran time to obtain and submit additional evidence that might tend to substantiate this claim.  Even further, the Board subsequently remanded the claim for further development in January 2015, so even well after expiration of that 30-day grace period for obtaining and submitting the additional evidence mentioned.

In light of all that has occurred, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Governing Statutes, Regulations, and Case Law

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There is an alternative path to service connection using a presumption.  Presumptive service connection is available to Veterans who suffer from certain chronic disorders and/or diseases that manifest during service or in the case of cardiovascular disease, within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See Id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316 


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr, 21 Vet. App. at 309.  

The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).  

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.  


The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

IV.  Merits of the Claim

The Veteran claims he has a heart condition as a result of his active military service.  Specifically, he claims he has CHF.  Considering the pertinent statutes, regulations and cases in conjunction with the evidence of record, the Board concludes that his claim for a heart disability must be denied.

Specifically, the evidence does not show that the Veteran's CHF or any symptoms or pathology of cardiovascular-related disease began during his service or within the required one year presumptive period following the conclusion of his service, certainly not to the required minimum compensable degree of at least 10-percent disabling.  His May 1974 Report of Medical Examination for enlistment is unremarkable for any complaints or diagnoses of cardiovascular-related conditions.  In the Report of Medical History, he indicated having no shortness of breath, pain or pressure in the chest, palpitation or pounding heart, high or low blood pressure or heart trouble.  Likewise, his STRs are unremarkable for any history, complaints, treatment, findings or diagnosis of heart disease or related symptoms.  His January 1975 Report of Medical Examination for separation was equally unremarkable for any complaints or diagnoses of cardiovascular-related conditions.  On clinical evaluation at separation his heart and vascular system were normal.  In his January 1975 Report of Medical History at separation he indicated that he did not have or ever had shortness of breath, pain or pressure in the chest, palpitation or pounding heart, high or low blood pressure or heart trouble.  His military service ended in February 1975.

The medical evidence shows the Veteran has received ongoing treatment for various cardiac conditions from private providers; but the earliest notation of a cardiac condition in these medical records is in July 1994.  That was nearly 20 years, so two decades, after the conclusion of his service.  A July 2012 treatment progress note from the Kelsey-Seybold Clinic shows a prior medical history of status post cardiac catheterization (July 1994) left and right, severe LV [left ventricle] dysfunction.  A prior medical history of CHF, secondary cardiomyopathy, unspecified, and status post implantation of automatic cardioverter/defibrillator (AICD) is also shown, but no date is indicated for those medical conditions or procedures.  At the 2014 Travel Board hearing, the Veteran testified that he was treated for a heart condition within a year of his discharge from military service, by his family physician, Dr. R.J.B., but he also acknowledged that Dr. R.J.B did not actually diagnose him with having a heart disorder.  In September 2006 he submitted an Authorization and Consent to Release Information to VA requesting the agency retrieve treatment records (for diabetes and "heart") from Dr. R.J.B. for treatment from 1976 to 1978.  Pursuant to the Board's January 2015 remand, the Veteran was asked to provide the names, addresses, and dates of treatment of all health care providers from whom he had received treatment for CHF or any other heart disorder.  He did not submit a release to obtain information from Dr. R.J.B.  To the extent the Veteran has proffered lay evidence to try and establish that he was treated for a heart disorder within a year of his discharge from service, such evidence is not credible as it is inconsistent with the medical evidence of record.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  

Thus, since his CHF did not begin during his service or even within one year of his separation from service in February 1975, so meaning by February 1976, much less to the required minimum compensable degree of at least 10-percent disabling, both direct and presumptive service connection are unwarranted.

Post-service private treatment records show the Veteran received treatment for heart disease many years following his discharge from military service in February 1975.  As noted, a July 2012 treatment progress note from the Kelsey-Seybold Clinic shows a prior medical history of CHF, secondary cardiomyopathy, unspecified, status post implantation of AICD, and status post cardiac catheterization (July 1994) left and right, severe LV [left ventricle] dysfunction.  In January 2004 he was admitted into St Luke's Hospital with a history of CHF, diabetes, high cholesterol and hypertension.  His discharge diagnoses, in pertinent part, were dilated cardiomyopathy, nonsustained ventricular tachycardia status post implantable cardioverter-defibrillator placement, and atrial fibrillation.  A January 2004 chest 
X-ray shows CHF and the presence of a pacemaker without pneumothorax.  He had a diagnosis of CHF by echocardiogram in January 2004.  In May 2004 he was admitted to the hospital with increasing shortness of breath and signs of CHF associated with rapid atrial fibrillation.  He also presented with a history of paroxysmal ventricular tachycardia and had an ICD [implantable cardioverter defibrillator] placed.  It was reported that he had chronic congestive cardiomyopathy.  The final diagnoses, in pertinent part, were rapid atrial fibrillation with CHF and cardiomyopathy and paroxysmal ventricular tachycardia, status post ICD placement remotely.  In an October 2007 private treatment report, the evaluating physician noted that the Veteran was totally disabled due to severe LV dysfunction from congestive cardiomyopathy.  He was on multiple medications and had an implanted defibrillator.  In addition, he was being considered for cardiac transplant.  An October 2007 VA primary care treatment report noted the Veteran was seen for his first visit at that clinic.  He reported that he had then recently been denied disability by SSA and VA.  He stated that he thinks his heart condition started while he was in the service.  In January and May 2009 he saw Dr. R.M.D. for follow-up treatment.  He reported tiring after walking just one block.  He denied shortness of breath, chest pain or palpitations.  He reported having dyspnea and heart failure.  He also reported being a former cigarette smoker.  His assessment was chronic systolic heart failure and CHF, unspecified.

This collective body of evidence shows the Veteran's current heart symptoms and associated pathology did not initially manifest until many years after his service, and there is not the required competent and credible indication of his disorder dating back to his service.  During his April 2014 Travel Board hearing the Veteran testified that, during his service, he was having difficulty running the asphalt tarmac; he was sent to "motivational flight," where, according to him, it was a little easier running on dirt.  He said he started having shortness of breath when he returned to his permanent duty station at Barksdale Air Force Base.  He did not recall being treated for that problem, nor was he placed on limited duty because of it.  He reported that he spent time "in and out of the hospital" within the year of his separation from service.  He stated he was treated for a heart condition by his family physician, Dr. R.J.B., who as mentioned is now retired; and the Veteran reported being unable to locate the hospital where Dr. R.J.B. had practiced.  He reported seeing Dr. R.J.B. many times during the year following service and in subsequent years.  Dr. R.J.B. admittedly did not diagnose him as having a heart disorder, however.  The Veteran ceded that "nobody could find anything wrong with me until later."  When he was put on high blood pressure medicine he was told he had CHF.  He stated Dr. R.J.B. told him "it was probably some type of infection that I had contracted."

In summary, then, there is no credible evidence supporting a possible relationship between the Veteran's CHF and his military service.  The earliest evidence of symptoms and pathology of a heart disability is many years after separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

The Veteran testified during his April 2014 Travel Board hearing that he was told he had CHF after being prescribed high blood pressure medicine.  He stated Dr. R.J.B told him "it was probably some type of infection he had contracted."  The Veteran's lay account of what he was told by this physician does not constitute competent and credible evidence of the required nexus or relationship between his heart disability and his military service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding the connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, simply too attenuated and inherently unreliable to constitute competent evidence supportive of a claim).  Furthermore, his lay assertion (that he thinks his heart condition started when he was in the service) is the only evidence possibly linking his CHF to his military service.  Although he is competent to report when he began experiencing cardiac-related symptoms, because he has no special training or expertise in medicine, including as concerning the specific type of disease being claimed, he is incompetent to relate etiologically a disease of disability manifested by any such symptoms to his military service.  See Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Barr, 21 Vet. App. 303; Davidson 581 F.3d 1313.  Indeed, as the separation examination report and medical history show his heart was normal at time of discharge, there is no indication that such a relationship may exist.

Inasmuch as there is no competent and credible evidence of a correlation between the Veteran's currently claimed CHF and his military service, the Board concludes that this CHF was not incurred in or aggravated by his service.  Thus, as this critical nexus element has not been satisfied, service connection is not warranted under § 3.303(a).  See Walker, 708 F.3d at 1338-1339; Shedden, 381 F.3d at 1166-67.  Moreover, the evidence in this case is not in relative equipoise, meaning about evenly balanced for versus against the claim; instead, the preponderance of the evidence is unfavorable, so the benefit-of-the-doubt rule is inapplicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to service connection CHF is denied.


REMAND

As already alluded to, in response to the September 2014 rating decision denying his additional claims for service connection for an acquired psychiatric disorder and PUD, the Veteran filed a timely NOD in April 2015 initiating an appeal of these additional claims to the Board.  38 C.F.R. § 20.201.  The RO has not, however, provided him an SOC concerning these additional claims. 38 C.F.R. §§ 19.26, 19.29.  Moreover, in response to this required SOC, he must be given an opportunity to complete the steps necessary to perfect his appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.302.  The appropriate disposition in this circumstance is to remand, rather than merely refer, these claims.  Manlincon, 12 Vet. App. at 240-41.

Also, pursuant to 38 C.F.R. § 19.9(a), if correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the claim to the RO for necessary action.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, these remaining claims are REMANDED for the following action:

Provide the Veteran an SOC concerning his claims of entitlement to service connection for an acquired psychiatric disorder and PUD.  Advise him that he will need to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of these additional claims to the Board.  38 C.F.R. §§ 20.200, 20.302(b).  Only if he perfects his appeal of these additional claims should they be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


